Title: To Thomas Jefferson from David Humphreys, 12 July 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 12 July 1791. The news in his of the 7th about secret flight of French King has been confirmed. Assumption by National Assembly of executive powers notified in circular to diplomatic representatives. Yesterday, dining with diplomatic corps at Walpole’s, he was shown by him a letter from Lord Gower in Paris dated 25 June containing news of arrest of the King and his entourage, of ministers of state being required to take orders from the National Assembly, and of tranquillity prevailing, due to care in posting national guard. The Duke of Luxembourg is said to have received news of King’s return to Paris.—Many rumors about “the evasion and arrest of the Royal Family.” Fersen a principal agent. De Bouillé, commandant at Metz, was in the plot and sent two bodies to bring the King there. “The Soldiers grounded their Arms. This Event frustrates the high expectations of the Aristocrats and their favorers in this and other Countries. The news of the King’s being captured, which is said to have caused many tears in this Court, induced the Masters of French vessels in this harbour to testify their joy by hoisting their Colours, as on Gala days.—Every thing had been matured for a Crisis on the expected arrival of the King of France at Metz. It is even now imagined external Hostilities will immediately commence against that Country, but all is conjecture. The Duke de Luxembourg and others of the same party here are in the most profound Distress.”
